Citation Nr: 1209330	
Decision Date: 03/13/12    Archive Date: 03/28/12

DOCKET NO.  08-14 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




INTRODUCTION

The Veteran served on active duty from September 1963 to August 1969.

This appeal to the Board of Veterans' Appeals (Board) is from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Board is remanding the claim to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development and consideration.


REMAND

In his February 2007 claim, the Veteran alleged that his bilateral hearing loss is severe enough to warrant a rating higher than 0 percent (so a compensable rating).  He had an audiology consult in August 2007 and a VA compensation examination in December 2007, in response to his claim for a higher rating for this disability, but in the December 2007 decision from which this appeal ensued the RO determined the results of that VA compensation examination did not support increasing the rating for this disability.  See 38 C.F.R. §§ 4.85, 4.86 (2011).

In his January 2008 notice of disagreement (NOD), in response, the Veteran explained that he was not claiming that his hearing loss had increased in severity, but that he was appealing the original award of 0 percent for this disability.

Records show that service connection for his bilateral hearing loss had been granted in a June 2005 decision and this 0 percent rating assigned retroactively effective from June 29, 2004, the date of receipt of his original claim for this disability.  He did not appeal that decision, including this initial rating.  See Fenderson v. West, 12 Vet. App. 119 (1999) (discussing the need to consider whether to "stage" the rating when there is an appeal of the rating initially assigned following the granting of service connection for the disability, if there has been variance in the severity of the disability since the effective date of the award).  See also Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (indicating that when service connection is granted during the pendency of a claim, the Veteran has to separately appeal the "downstream" issues of the level of compensation assigned for the disability and the effective date).  So that earlier decision became final and binding on him based on the evidence then of record, including regarding the appropriateness of this initial 0 percent rating.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103.  Hence, his only recourse is to collaterally attack that earlier decision by showing it involved clear and unmistakable error (CUE), see 38 C.F.R. § 3.105(a), as he did with his tinnitus claim that was denied in that June 2005 decision but later granted in the December 2007 decision now at issue and the highest possible rating of 10 percent assigned.  See 38 C.F.R. § 4.87, Diagnostic Code 6260.  See also Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006) (affirming the Board's practice of assigning this maximum possible rating for tinnitus - irrespective of whether unilateral, meaning affecting just one ear, or bilateral, meaning affecting both, or perceived elsewhere in the head).

Nevertheless, in his substantive appeal (on VA Form 9), since received in May 2008, the Veteran requested another VA compensation examination to reassess the severity of his bilateral hearing loss - which, in turn, will better permit a determination of whether the rating for this disability should be increased.  The Board agrees this additional examination is needed, especially since his last hearing evaluation for compensation purposes was in December 2007, so nearly 41/2 years ago.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  See also Caffrey v. Brown, 6 Vet. App. 377 (1994) (wherein the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating) and Allday v. Brown, 7 Vet. App. 517, 526 (1995) (indicating that, where the record does not adequately reveal the current state of the claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  See, as well, VAOPGCPREC 11-95 (April 7, 1995); and Green v. Derwinski, 1 Vet. App. 121 (1991). 

Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  Ask the Veteran whether he has received any additional (more recent) evaluation or treatment for his bilateral hearing loss.  If he has, and the records are not already in the file, then obtain them with his cooperation.

If attempts to obtain any additionally identified records are unsuccessful, and it is determined that further attempts to obtain them would be futile, then make an express declaration to this effect and notify the Veteran of this in accordance with 38 C.F.R. § 3.159(c) and (e).

2.  Upon receipt of all additional evaluation or treatment records, schedule another VA audiological evaluation to reassess the severity of the Veteran's bilateral hearing loss in accordance with the applicable rating criteria and to determine the resultant functional effects, including on his day-to-day activities and employment.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  All diagnostic testing and evaluation needed to make this determination should be performed, and all clinical findings reported in detail.

As well, it is absolutely imperative the examiner review the claims file for the pertinent medical and other history, including a complete copy of this remand.


The Veteran is hereby advised that failure to report for this scheduled VA examination, without good cause, will have detrimental consequences on this pending claim as the Board will then have to summarily deny this claim, as evidenced by the nondiscretionary "shall" language in 38 C.F.R. § 3.655.

3.  Then adjudicate this claim for a higher rating in light of the additional evidence.  If this claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim. 

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

